—Judgment, Supreme Court, Bronx County (Joseph Cohen, J.), rendered May 8, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Upon review of the minutes of defendant’s plea, we find that there was no mention of a Queens County violation of probation matter until the very end of the plea proceeding, and that defendant had already agreed to plead guilty in exchange for the agreed upon sentence without any reference to the Queens matter. Not only was there no promise with regard to the Queens matter, the Queens case was never transferred to Bronx Supreme Court and thus could not be covered by the Bronx sentence. We perceive no abuse of sentencing discretion, and find no support in the record for defendant’s suggestion that the court would have imposed a lesser sentence had it known that the Queens violation of probation could not be covered. We have reviewed and rejected the claims made by defendant in his pro se supplemental brief. Concur—Rosenberger, J. P., Ellerin, Tom and Saxe, JJ.